Citation Nr: 0621888	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  97-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to 
reopened a claim for service connection for a back 
disability, and if so, whether the reopened claim should be 
granted. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from June 10, 1974, to July 
12, 1974.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi (hereinafter RO).  An August 
2002 Board decision found that new and material evidence to 
reopen the veteran's claim for service connection for a back 
disability had not been received.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In an October 2005 decision, the 
Court vacated the August 2002 Board decision, and remanded 
the case to the Board, finding that the Board's actions and 
analysis had "performed a de facto reopening" of the 
veteran's claim for service connection for a back disability.  
The decision below will formally implement this determination 
of the Court.   


FINDINGS OF FACT

1.  A January 1991 rating decision determined that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for a back disability; 
the veteran did not perfect an appeal to this decision, and 
this is most recent final formal rating decision addressing 
this issue on any basis.  

2.  Evidence received since the January 1991 rating decision 
bears directly and substantially upon the issue of service 
connection for a back disability, and in conjunction with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of this 
issue. 


CONCLUSIONS OF LAW

1.  The January 1991 rating decision is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  

2.  Evidence received since the January 1991 rating decision 
is new and material, and the claim for service connection for 
a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (as in effect 
prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  In view of 
the favorable disposition to the veteran which will result 
from the reopening of the claim for service connection for a 
back disability below, no further notice or development is 
necessary in order to comply with the VCAA with respect to 
this aspect of the veteran's appeal. 


II.  Legal Criteria/Analysis

VA must reopen a previously and finally disallowed claim when 
"new and material evidence is presented or secured."  38 
U.S.C.A. § 5108; see 38 U.S.C.A. 7105(c); 38 C.F.R. § 
3.156(a) (2001).  The Board notes that the standard for 
materiality set forth in 38 C.F.R. § 3.156(a) was amended, 
effective on August 29, 2001, but that the regulation 
specifies that those amendments do not apply to claims, such 
as the claim here, pending prior to that date.  See 38 C.F.R. 
§ 3.156(a) (2002).  In order to satisfy the applicable 
requirement, the evidence "must be both new and material."  
Smith v. West, 12 Vet. App. 312, 314 (1999).

New evidence is evidence "not previously submitted to agency 
decision makers . . .  [that] is neither cumulative nor 
redundant."  38 C.F.R. § 3.156(a) (2001); see Smith, supra 
(if evidence was not in record at time of final disallowance 
of claim and is not cumulative of other evidence in record, 
it is new); see also Elkins v. West, 12 Vet. App. 209, 216 
(1999) (en banc).

New evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed.Cir.1998) (materiality requirement of 38 
C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Applying these criteria to the veteran's claim, the Board 
notes initially that a January 1991 rating decision 
determined that new and material evidence had not been 
received to reopen the veteran's claim for service connection 
for a back disability.  Prior to that time, there had been 
multiple adjudications of this claim by the RO and Board.  
The veteran did not perfect an appeal to the January 1991 
rating decision, and this is most recent final formal rating 
decision addressing the issue of entitlement to service 
connection for a back disability on any basis.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  
  
Since the 1991 decision, evidence received includes VA and 
private medical reports  reflecting treatment for back 
disability; a statement by a former employer, the transcript 
of a June 1996 hearing and the report of a March 2002 VA 
examination.  Some of this evidence bears directly and 
substantially upon the issue of entitlement to service 
connection for a back disability; is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it had 
to be considered in order to fairly decide the merits of the 
claim for service connection for a back disability.  As such, 
the claim is formally reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for a back disability is reopened. 

REMAND

As the claim for service connection for a back disability has 
been reopened, the matter now for consideration is the 
underlying merits of the claim for service connection for a 
low back disability.  The initial adjudication of the 
underlying merits of the claim by the Board, rather than the 
RO, could potentially result in prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the RO 
upon remand will be directed to conduct the initial 
adjudication of the reopened claim for service connection for 
a back disability.  

Pertinent to the adjudication that must be made by the RO is 
the fact that the May 1974 entrance examination and medical 
history compiled at that time did not refer to a back 
disability.  As such, the veteran must be presumed to have 
had a sound back upon entrance to service unless there is 
clear and unmistakable evidence that a back disability 
existed prior to service and clear and unmistakable evidence 
that this condition was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002); Cotant v. Principi, 17 Vet. 
App. 116 (2003); VAOPGCPREC No. 3-2003 (July 16, 2003).  As 
the most recent Supplemental Statement of the Case was 
completed in September 2001, the RO has not had the 
opportunity to apply Cotant or this opinion of the General 
Counsel.  Thus, in order to avoid any potential prejudice to 
the veteran, the initial consideration of Cotant and 
VAOPGCPREC No. 3-2003 should be conducted by the RO.  
Bernard, 4 Vet. App. at 384, 393 (1993).   

Also pertinent to the adjudication that the RO must conduct 
is the conflicting medical evidence, which includes service 
medical records that reveal treatment for back pain, not 
related to an injury, eight days after the veteran's 
induction to service.  At that time, the veteran reported 
that he injured his back six years prior to this treatment.  
The veteran was ultimately diagnosed during service with 
spondylolyis of L5 with secondary intractable paralumbar 
spasm, a condition found by a Medical Board to have existed 
prior to service and not to have been aggravated by service.  
A VA examiner in March 2002 also found that the veteran had a 
back disability that existed prior to service that was not 
aggravated by service.  

The above evidence is somewhat in conflict with a June 1981 
opinion of Elliot L. Coles, M.D., who stated that April 1981 
X-rays did not reveal spondylolysis, that that the veteran 
did not have a "pre-existing congenital anomaly" in the 
lower back, and that the back pain demonstrated at that time 
"appears to originate from his service-connected injury."  
The Court found that the Board "failed to address" this 
opinion in its August 2002 decision.  Further evidence 
disputing the notion that the veteran had a back disability 
prior to service are reports from a November 1973 physical 
for employment with a manufacturing company which did not 
demonstrate a back disability at that time or a history 
thereof.  Following the examination, the veteran was said to 
have been fit for heavy duty.  

In order to resolve the conflict in the evdience asset forth 
above and ensure due process to the veteran, this case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following development.  VA will notify 
the veteran if further action is required on his part.  

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of service connection for a 
back disability.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  


2.  The RO should readjudicate the claim 
for service connection for a back 
disability with consideration of 
38 U.S.C.A. § 1111, Cotant and VAOPGCPREC 
No. 3-2003.  That is, the RO should 
determine whether the evdience of record, 
to include the reports from the Medical 
Board convened in service and the March 
11, 2002, VA medical opinion and March 
18, 2002, addendum thereto, represents, 
in light of all the evidence of record, 
clear and unmistakable evidence that a 
back disability existed prior to service 
and clear and unmistakable evidence that 
it was not aggravated by service.  If the 
claim for service connection for a back 
disability is denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC) addressing the claim on 
appeal.  The SSOC should include a 
summary of the evidence and discussion of 
all pertinent regulations, and an 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


